


Exhibit 10.4


STATE OF OHIO


LICKING COUNTY


AMENDED AND RESTATED
SPLIT-DOLLAR AGREEMENT


This AMENDED AND RESTATED SPLIT-DOLLAR AGREEMENT (this “Agreement”) is made and
entered into effective as of the 15th day of June, 2015, by and between THE PARK
NATIONAL BANK, a national banking association (the “Bank”), and BRADY T. BURT,
an individual (“Insured”).


R E C I T A L S:


A.    Insured is currently an employee and officer of the Bank and the Bank
desires to retain Insured and induce Insured to provide valuable service to the
Bank for a considerable period.


B.    The Bank desires to provide Insured with certain death benefits under a
life insurance policy purchased by the Bank on the life of Insured.


C.     This Agreement supersedes the prior Split-Dollar Agreement between the
Bank and Insured, made and entered into effective as of January 1, 2010.


NOW, THEREFORE, the parties hereto, for and in consideration of ten dollars and
the mutual promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, do hereby agree as follows:


1.This Agreement pertains to the life insurance policy (the “Policy”) listed on
Exhibit C, attached and made a part hereof.


2.Ownership of Policy. The Bank shall own all of the right, title and interest
in the Policy and shall control all rights of ownership with respect thereto.
The Bank, in its sole discretion, may exercise its right to borrow against or
withdraw the cash value of the Policy. In the event coverage under the Policy is
increased, such increased coverage shall be subject to all of the rights, duties
and obligations set forth in this Agreement.


3.Designation of Beneficiary(ies). Insured may designate one or more
beneficiaries (on the Beneficiary Designation Form attached hereto as Exhibit A)
to receive a portion of the death proceeds of the Policy payable pursuant hereto
upon the death of Insured subject to any right, title or interest the Bank may
have in such proceeds as provided herein. In the event Insured fails to
designate a beneficiary, any benefits payable pursuant hereto shall be paid to
the estate of Insured.


4.Maintenance of Policy. The Bank intends to maintain a life insurance policy
for purposes of this Agreement. The Bank shall be responsible for making any
required premium payments and to take all other actions within the Bank’s
reasonable control in order to keep the Policy in full force and effect;
provided, however, that the Bank may replace the Policy with a comparable policy
or policies so long as Insured’s beneficiary(ies) will be entitled to receive an
amount of death proceeds under Section 6 of this Agreement at least equal to
those that the beneficiary(ies) would be entitled to if the original Policy were
to remain in effect. If any such replacement is made, all references herein to
the “Policy” shall thereafter be references to such replacement policy or
policies. If the Policy contains any premium waiver provision, any such waived
premiums shall be considered for the purposes of this Agreement as having been
paid by the Bank. The Bank shall be under no obligation to set aside, earmark or
otherwise segregate any funds with which to pay its obligations under this
Agreement, including, but not limited to, payment of premiums with respect to
the Policy.


5.Reporting Requirements. The Bank will report on an annual basis to Insured the
economic benefit attributable to this Agreement on Internal Revenue Service Form
W-2 or its equivalent so that Insured can properly include said amount in
Insured’s taxable income. Under the Internal Revenue Code of 1986, as amended
(the

1

--------------------------------------------------------------------------------




“Code”), Insured’s taxable value of the benefit under this Agreement is not
availed the same income tax exclusion as is afforded to “group term life
insurance”. Insured agrees to accurately report and pay all applicable taxes on
such amounts of income reportable hereunder to Insured.


6.Policy Proceeds. Subject to Section 8, upon the death of Insured, the death
proceeds of the Policy shall be divided in the following manner:


(a)Insured’s beneficiary(ies) designated in accordance with Section 3 shall be
entitled to an amount equal to the lesser of (i) the Death Benefit (as defined
in Exhibit B hereto) or (ii) one hundred percent (100%) of the difference
between the total death proceeds payable under the Policy and the “Cash
Surrender Value of the Policy” (as defined in Section 7 below); such difference
in the total death proceeds and the Cash Surrender Value of the Policy is
defined as the “Net at Risk Amount.”


(b)The Bank shall be entitled to any death proceeds payable under the Policy
remaining after payment to Insured’s beneficiary(ies) under Section 6(a) above.


(c)The Bank and Insured’s beneficiary(ies) shall share in any interest due on
the death proceeds of the Policy on a pro rata basis based upon the amount of
proceeds due each person divided by the total amount of proceeds, excluding any
such interest.


7.Cash Surrender Value of the Policy. The “Cash Surrender Value of the Policy”
shall be equal to the cash value of the Policy at the time of Insured’s death or
upon surrender of the Policy, as applicable, less (i) any policy or premium
loans or withdrawals or any other indebtedness secured by the Policy, and any
unpaid interest thereon, previously incurred or made by the Bank, and (ii) any
applicable surrender charges, as determined by the insurer under the Policy or
the agent servicing the Policy.


8.Termination of Agreement.


(a)
This Agreement shall terminate upon the first to occur of the following:



(i)
the distribution of the death benefit proceeds in accordance with Section 6
above; or



(ii)
except as set forth in Section 16 below, the termination of Insured’s employment
for any reason (other than on account of Insured’s death) prior to age 62; and



(b)
Insured acknowledges and agrees that the termination of this Agreement pursuant
to subsection (a)(ii) above prior to the death of Insured shall terminate any
right of Insured or Insured’s beneficiary(ies) to receive any death proceeds of
the Policy under this Agreement, and such termination shall be without any
liability of any nature to the Bank.



9.Assignment. Insured shall not make any assignment of Insured’s rights, title
or interest in or to the death proceeds of the Policy whatsoever without the
prior written consent of the Bank (which may be withheld for any reason or no
reason in its sole and absolute discretion) and acknowledgment by the insurer
under the Policy.


10.Administration.


(a)    This Agreement shall be administered by the Compensation Committee of the
Board of Directors of Park National Corporation (the “Committee”).


(b)    As the administrator, the Committee shall have the powers, duties and
discretion to:


i.    Construe and interpret the provisions of this Agreement;



2

--------------------------------------------------------------------------------




ii.    Adopt, amend or revoke rules and regulations for the administration of
this Agreement, provided they are not inconsistent with the provisions of this
Agreement;


iii.    Provide appropriate persons with such returns, reports, descriptions and
statements as may be required by law, within the times prescribed by law and to
make them available to Insured (or Insured’s beneficiary(ies)) when required by
law;


iv.    Take such other action as may be reasonably required to administer this
Agreement in accordance with its terms or as may be required by law;


v.    Withhold applicable taxes and file with the Internal Revenue Service
appropriate information returns with respect to any payments and/or benefits
provided hereunder; and


vi.    Appoint and retain such persons as may be necessary to carry out its
duties as administrator.


(c)    In its capacity as the administrator, the Committee shall also be
responsible for the management, control and administration of the death proceeds
from the Policy. The administrator may, in its reasonable discretion, delegate
certain aspects of its management and administrative responsibilities. If the
administrator has a claim which it believes may be covered under the Policy, it
will contact the insurer under the Policy in order to complete a claim form and
determine what other steps need to be taken. The insurer under the Policy will
evaluate and make a decision as to payment. If the claim is eligible for payment
under the Policy, a check will be issued to the Bank. If the insurer under the
Policy determines that a claim is not eligible for payment under the Policy, the
administrator may, in its sole discretion, contest such claim denial by
contacting the insurer in writing.


11.Claims Procedures.


(a)For purposes of these claims procedures, the Committee shall serve as the
“Claims Administrator.”


(b)If Insured or any beneficiary of Insured should have a claim for benefits
hereunder, he or she shall file such claim by notifying the Claims Administrator
in writing. The Claims Administrator shall make all determinations as to the
right of any person or persons to a benefit hereunder. Benefit claims shall be
made by Insured, Insured’s beneficiary(ies) or a duly authorized representative
thereof (the “claimant”).


If the claim is wholly or partially denied, the Claims Administrator shall
provide written or electronic notice thereof to the claimant within a reasonable
period of time, but not later than 90 days after receipt of the claim. An
extension of time for processing the claim for benefits is allowable if special
circumstances require an extension, but such an extension shall not extend
beyond 180 days from the date the claim for benefits is received by the Claims
Administrator. Written notice of any extension of time shall be delivered or
mailed within 90 days after receipt of the claim and shall include an
explanation of the special circumstances requiring the extension and the date by
which the Claims Administrator expects to render the final decision.


Notice of an adverse benefit determination shall (i) specify the reason for the
denial; (ii) reference the provisions of this Agreement on which the denial is
based; (iii) describe the additional material or information, if any, necessary
for the claimant to receive benefits and explain why such material or
information is necessary; (iv) indicate the steps to be taken by the claimant if
a review of the denial is desired, including the time limits applicable thereto;
and (v) contain a statement of the claimant’s right to bring a civil action
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
in the event of an adverse determination on review.


If notice of an adverse benefit determination is not furnished in accordance
with the preceding provisions of this Section 11, the claim shall be deemed
denied and the claimant shall be permitted to exercise the claimant’s right to
review as set forth below.


(c)    If a claim is denied and a review is desired, the claimant shall notify
the Claims Administrator in writing within 60 days after receipt of written
notice of a denial of a claim. In requesting a review, the claimant may submit
any written comments, documents, records, and other information relating to the
claim, the

3

--------------------------------------------------------------------------------




claimant feels are appropriate. The claimant shall, upon request and free of
charge, be provided reasonable access to, and copies of, all documents, records
and other information “relevant” to the claimant’s claim for benefits. The
Claims Administrator shall review the claim taking into account all comments,
documents, records and other information submitted by the claimant, without
regard to whether such information was submitted or considered in the initial
benefit determination.


The Claims Administrator shall provide the claimant with written or electronic
notification of the benefit determination upon review. In the event of an
adverse benefit determination on review, the notice thereof shall (i) specify
the reason or reasons for the adverse determination; (ii) reference the specific
provisions of this Agreement on which the benefit determination is based; (iii)
contain a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all documents, records and
other information “relevant” to the claimant’s claim for benefits; and (iv)
inform the claimant of the right to bring a civil action under the provisions of
ERISA.


For purposes hereof, documents, records and information shall be considered
“relevant” to the claimant’s claim if they (i) were relied upon in making the
benefit determination; (ii) were submitted, considered, or generated in the
course of making the benefit determination, whether or not actually relied upon
in making the determination; or (iii) demonstrate compliance with the
administrative processes and safeguards of this claims procedure.


(d)    After exhaustion of the claims procedure as provided herein, nothing
shall prevent the claimant from pursuing any other legal or equitable remedy
otherwise available, including the right to bring a civil action under Section
502(a) of ERISA, if applicable. Notwithstanding the foregoing, no legal action
may be commenced or maintained against the Bank, the Committee, whether in its
capacity as Claims Administrator or otherwise, or any member of the Committee
more than one (1) year after the claimant has exhausted the administrative
remedies set forth in this Section 11.


12.Confidentiality. In further consideration of the mutual promises contained
herein, Insured agrees that the terms and conditions of this Agreement, except
as such may be disclosed in financial statements and tax returns, in connection
with estate planning or in connection with filings with the Securities and
Exchange Commission as required under Federal securities laws and regulations,
are and shall forever remain confidential until the death of Insured, and
Insured agrees that he shall not reveal the terms and conditions contained in
this Agreement at any time to any person or entity, other than his financial and
professional advisors unless required to do so by a court of competent
jurisdiction or, in the opinion of Insured’s counsel, by other requirements of
applicable laws and regulations identified in such opinion of counsel.


13.Other Agreements. The benefits provided for herein for Insured are
supplemental life insurance benefits and shall not be deemed to modify, affect
or limit any salary or salary increases, bonuses, profit sharing or any other
type of compensation of Insured in any manner whatsoever. No provision contained
in this Agreement shall in any way affect, restrict or limit any employment
agreement which may exist between the Bank and Insured, nor shall any provision
or condition contained in this Agreement create specific rights of Insured or
limit the right of the Bank to discharge Insured with or without cause. Except
as otherwise provided herein, nothing contained in this Agreement shall affect
the right of Insured to participate in or be covered by or under any qualified
or non-qualified pension, profit sharing, group, bonus or other supplemental
compensation, retirement or fringe benefit plan constituting any part of the
Bank’s compensation structure whether now or hereinafter existing.


14.Withholding. Notwithstanding any of the provisions hereof, the Bank may
withhold from any payment to be made hereunder such amount as it may be required
to withhold under any applicable Federal, state or other law, and transmit such
withheld amounts to the applicable taxing authority.


15.Miscellaneous Provisions.


(a)Counterparts. This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission of an executed counterpart.



4

--------------------------------------------------------------------------------




(b)Survival. The provisions of Section 12 and this Section 15 of this Agreement
shall survive the termination of this Agreement indefinitely, regardless of the
cause of, or reason for, such termination.


(c)Construction. As used in this Agreement, the neuter gender shall include the
masculine and the feminine, the masculine and feminine genders shall be
interchangeable between themselves and each with the neuter, the singular
numbers shall include the plural, and the plural the singular. The term “person”
shall include all persons and entities of every nature whatsoever, including,
but not limited to, individuals, corporations, partnerships, limited liability
companies, governmental entities and associations. The terms “including,”
“included,” “such as” and terms of similar import shall not imply the exclusion
of other items not specifically enumerated.


(d)Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be held to be invalid, illegal,
unenforceable or inconsistent with any present or future law, ruling, rule or
regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or circumstances other than those as to which it is held inconsistent
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.


(e)Governing Law. This Agreement is made in the State of Ohio and shall be
governed in all respects and construed in accordance with the laws of the State
of Ohio, without regard to its conflicts of law principles, except to the extent
superseded by the Federal laws of the United States of America.


(f)Binding Effect. This Agreement is binding upon the parties, their respective
successors, permitted assigns, heirs and legal representatives. Without limiting
the foregoing, the terms of this Agreement shall be binding upon Insured’s
estate, administrators, personal representatives and heirs. This Agreement may
be assigned by the Bank to any party to which the Bank assigns or transfers the
Policy. This Agreement has been approved by the Bank’s Board of Directors and
the Bank agrees to maintain an executed counterpart of this Agreement in a safe
place as an official record of the Bank.


(g)No Trust. Nothing contained in this Agreement and no action taken pursuant to
the provisions of this Agreement shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Bank and Insured, Insured’s
designated beneficiary(ies) or any other person.


(h)Assignment of Rights. None of the payments provided for by this Agreement
shall be subject to seizure for payment of any debts or judgments against
Insured or any beneficiary(ies) of Insured; nor shall Insured or any
beneficiary(ies) of Insured have any right to transfer, modify, anticipate or
encumber any rights or benefits hereunder; provided, however, that the
undistributed portion of any benefit payable hereunder shall at all times be
subject to set-off for debts owed by Insured to the Bank.


(i)Entire Agreement. This Agreement (together with its exhibits, which are
incorporated herein by reference) constitutes the entire agreement of the
parties with respect to the subject matter hereof and supercedes all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, relating to the subject matter hereof.


(j)Notice. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, or by first class, certified or registered mail,
postage prepaid, addressed to the Bank or Insured, as applicable, at the address
for such party set forth below or such other address designated by notice.


Bank:         THE PARK NATIONAL BANK
50 N. Third Street
Newark, Ohio 43058-3500
Attn: Chief Executive Officer
Insured:         BRADY T. BURT
XXXXXXXXXX
XXXXXXXXXX



5

--------------------------------------------------------------------------------




(k)Non-waiver. No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.


(l)Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.


(m)Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is asserted. Notwithstanding the
foregoing, the Bank may amend, modify or terminate this Agreement (and may do so
retroactively) without the consent and/or approval of Insured or any
beneficiary(ies) of Insured if such amendment, modification or termination is
necessary to ensure compliance with Code Section 409A or in order to avoid the
application of any penalties that may be imposed upon Insured and any
beneficiary(ies) of Insured pursuant to the provisions of Code Section 409A.


(n)Purpose. The primary purpose of this Agreement is to provide certain death
benefits to Insured as a member of a select group of management or highly
compensated employees of the Bank.


(o)Compliance with Code Section 409A. Code Section 409A, as added by the
American Jobs Creation Act of 2004 (AJCA), substantially revised the
requirements applicable to certain deferred compensation arrangements. If Code
Section 409A is found to be applicable, this Agreement is intended to comply,
and to be operated and administered in all respects in compliance, with the
requirements of Code Section 409A and all Internal Revenue Service rulings,
Treasury Department regulations or other pronouncements or guidance implementing
or interpreting its provisions.


16.Change in Control. If Insured experiences a separation from service from the
Bank and its affiliates within 12 months after a Change in Control (as defined
below), (a) Insured shall remain eligible for a death benefit under Section 6
even if that separation from service occurs prior to the date that Insured
attains age 62, and (b) the non-compete covenant in the retirement conditions of
Exhibit B shall not apply after a Change in Control.


For purposes of this Agreement, the occurrence of a “Change in Control” shall
mean the occurrence of any of the following: (a) the consummation of an
agreement for the sale of all, or a material portion, of the assets of the Bank;
(b) the consummation of a merger or recapitalization of the Bank, or any merger
or recapitalization whereby the Bank is not the surviving entity; or (c) the
acquisition, directly or indirectly, of the beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder)
of twenty-five percent (25%) or more of the outstanding voting securities of the
Bank or the Bank’s parent Park National Corporation by any person or group. The
term “person” means an individual other than Insured, or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein.




[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.]









6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement as of the day and year first above written.


 
BANK:
 
 
 
The Park National Bank
 
 
 
By /s/ David L. Trautman
 
Its CEO
 
 
 
INSURED
 
 
 
/s/ Brady T. Burt
 
BRADY T. BURT








7

--------------------------------------------------------------------------------




EXHIBIT A


BENEFICIARY DESIGNATION FORM


AMENDED AND RESTATED SPLIT-DOLLAR AGREEMENT


Pursuant to Section 3 of the Amended and Restated Split-Dollar Agreement, made
and entered into effective as of June 15th, 2015 (the “Agreement”), I, BRADY T.
BURT, hereby designate the beneficiary(ies) listed below to receive any benefits
under the Agreement that may be due upon my death. This designation shall
replace and revoke any prior designation of beneficiary(ies) made by me under
the Agreement or any predecessor thereof.


Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:    


XXXXXXXXXXXX        


*If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless I have otherwise provided above. Further, if I
have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of my death, any remaining beneficiary(ies) will share
equally, unless I have provided otherwise above. If no primary beneficiary
survives me, then the contingent beneficiary designated below will receive any
benefits due upon my death. In the event I have no designated beneficiary upon
my death, any benefits due will be paid to my estate. In the event that I am
naming a beneficiary that is not an individual, I have provided pertinent
information regarding the designation.


Full Name, Address and Social Security Number of Contingent Beneficiary:


XXXXXXXXXXXX        


    
Date June 15th, 2015




/s/ Brady T. Burt    
BRADY T. BURT




ACCEPTED:    THE PARK NATIONAL BANK


Date June 15th, 2015




By /s/ Matthew R. Miller    




Its CAO    









A-1

--------------------------------------------------------------------------------




EXHIBIT B


DEATH BENEFIT


BRADY T. BURT


Date on which Insured attains:


Age 62 - XXXXX XX, 2034


Death Benefit - If Insured’s death occurs while Insured is in the full-time
employment of the Bank, then the “Death Benefit” shall be the amount set forth
in Paragraph A below. If Insured’s death occurs after Insured’s retirement
(termination of employment with the Bank and its affiliates after attaining age
62), then the “Death Benefit” shall equal the amount set forth in Paragraph A
below and be subject to the retirement conditions specified in Paragraph B
below.


A.
The amount of Insured’s death benefit will be determined annually by the Bank,
and will be approximately two (2) times Insured’s highest annual total
compensation during the last ten calendar years of Insured’s employment with the
Bank (which, for purposes of the Agreement and this Exhibit B, is defined as the
sum of the annual base salary and the annual cash bonus/incentive compensation
paid to Insured during a calendar year of employment with the Bank). Insured’s
annual total compensation for purposes of this calculation may be adjusted for
extraordinary fluctuations caused by acceleration or deceleration in any year
due to opportunities to maximize disposable income by Insured caused by changes
in state, federal, and local tax laws or otherwise. Notwithstanding any other
provision in this paragraph or the Agreement or elsewhere, in no event shall the
amount payable to Insured exceed the Net at Risk Amount in the Policy as of the
date of Insured’s death.



B.
Payment of death benefit after Insured’s retirement (termination of employment
with the Bank and its affiliates after attaining age 62) shall be subject to the
following retirement conditions:



1.
Except as provided in Section 16 of the Agreement, after retirement, Insured has
not been employed by any financial services firm offering like or similar
products as the Bank, except with written approval of the Bank.



2.
Insured’s termination of employment from the Bank has not been for cause as
determined by the Board of Directors of the Bank; if termination is determined
to be for cause, a letter so stating shall be sent by certified mail to Insured
within 90 days of termination of employment from the Bank.






B-1

--------------------------------------------------------------------------------






EXHIBIT C


ENDORSED POLICY


BRADY T. BURT


The Amended and Restated Split-Dollar Agreement, made and entered into effective
as of June 15th, 2015 (the “Agreement”) pertains to the life insurance policy
(the “Policy”) listed on this Exhibit C, attached and made a part of the
Agreement:




Insurer: The Guardian Life Insurance Company of America


Policy number: U021185



C-1